Citation Nr: 0938580	
Decision Date: 10/09/09    Archive Date: 11/10/09

DOCKET NO.  07-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He attributes this condition to an 
inservice incident in which he fired a malfunctioning 30 
caliber rifle.

Historically, the Veteran served on active duty in Army from 
November 1963 to November 1965.  His report of separation, 
Form DD 214, listed his inservice specialty as personnel 
management specialist.  The Veteran's March 1963 induction 
examination noted that his ears were normal.  An audiological 
examination performed at that time revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(15) 30
(-10) 0
(-10) 0
-
(-10) -5
LEFT
(-10) 5
(-10) 0
(-10) 0
-
(-10) -5

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures on the right, not in 
parentheses.)

An October 1963 physical examination report listed his ears 
as normal.  The report also noted hearing acuity of 15/15, 
bilaterally, on whispered voice testing.  A November 1963 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(-10) 5
(-10) 0
(-5) 5
(5) 15
(0) 5
LEFT
(-10) 5
(0) 10
(-5) 5
(-10) 0
(-10) -5

Treatment reports from March 1964 to June 1965 noted the 
Veteran's complaints of tinnitus.  A June 1965 report noted 
that his tinnitus began after firing shotguns on the firing 
range.  A June 1965 inservice profile change report revealed 
that the hearing portion of the Veteran's "PULHES" profile 
was recorded as "2."  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992) (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the Veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  The 
report noted that the Veteran was not fit for any duty that 
would expose him to excessive noise.  An August 1965 
examination noted the Veteran's complaints of tinnitus.  The 
report also noted that audiological testing revealed mild 
hearing loss of 25 decibels in the right ear at the 4000 
hertz level.  

The Veteran's August 1965 separation examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(-10) 5
(-10) 0
(-5) 5
-
(25) 30
LEFT
(-5) 10
(-10) 0
(0) 10
-
(0) 5

In February 1966, a VA general medical examination was 
conducted.  The report noted the Veteran's complaints of 
diminished hearing acuity and ringing in his right ear.  
Physical examination revealed normal bilateral ear canals and 
drums.  An audiological examination conducted at this time 
revealed "normal hearing in both ears."  The report 
concluded with a diagnosis of tinnitus, right ear.  

A May 2006 private audiology examination noted the Veteran's 
complaints of tinnitus in the right ear.  While pure tone 
threshold, in decibels, were charted on a graph, they were 
not numerically reported.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).

In November 2006, the Veteran filed a claim seeking service 
connection for bilateral hearing loss.  

In January 2007, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims folder was 
reviewed.  The report noted the Veteran's complaints of 
bilateral hearing loss, worse in the right ear, and constant 
tinnitus.  The report noted the Veteran's inservice exposure 
to loud noise while firing a malfunctioning 30 caliber rifle.  
He reported having tinnitus ever since this incident.  
Following his discharge from the service, he was an 
industrial engineer for thirty-two years.  The report noted 
that this position was noisy at times when installing 
production operations, but that he used ear protection.  The 
Veteran also reported using ear protection at home when using 
loud tools and his lawn mower.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
65
75
LEFT
15
10
20
40
50

Speech eudiometry revealed speech recognition ability which 
was too unreliable to score.  The report concluded with 
diagnoses of normal dropping to severe high frequency 
sensorineural hearing loss on the right, and normal dropping 
to moderate high frequency sensorineural hearing loss on the 
left.  The VA examiner then opined that the Veteran's current 
hearing loss was not caused by noise exposure in his military 
service.  In support of this opinion, the VA examiner noted 
that the Veteran's discharge examination audiometrics were 
normal, bilaterally.  

In May 2007, the RO requested that the VA examiner review the 
January 2007 VA examination findings.  Specifically, the VA 
examiner was asked to review the Veteran's June 1965 physical 
profile change, induction and separation examinations, and 
provide an opinion as to whether the Veteran's hearing loss 
was aggravated by his inservice shotgun blast.  In a May 2007 
addendum, the VA examiner opined that the Veteran's hearing 
loss was not aggravated by his noise exposure in military 
service.  The VA examiner further reiterated that the 
Veteran's discharge audiometrics were normal, bilaterally.

The Board finds that the VA medical opinions of record do not 
address whether the Veteran's hearing loss was incurred in 
service, regardless of whether it was shown to meet the 
provisions of 38 C.F.R. § 3.385 in service or on service 
separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that if hearing loss as defined by 38 C.F.R. § 3.385 
is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service).  
If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley, 5 Vet. App. at 
159.  

In this case, as in Hensley, comparison of the audiology 
reports from the Veteran's March 1963 induction examination 
and his August 1965 separation examination shows an upward 
shift in tested thresholds at the 2000 and 4000 hertz levels 
in the right ear, and at the 500, 2000 and 4000 reported 
hertz levels in the left ear.  Moreover, the hearing portion 
of the Veteran's profile was changed in June 1965, and an 
August 1965 treatment report noted that audiological findings 
revealed mild hearing loss in the right ear.  Under these 
circumstances, the Veteran should be provided with a new VA 
audiological examination to determine the etiology of his 
bilateral hearing loss.  

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran an 
appropriate VA audiological examination 
to determine the etiology of any 
current hearing loss found.  The claims 
folder must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  After a review of the 
entire evidence of record, the examiner 
must render an opinion, in light of the 
service and post service evidence of 
record, as to whether any current 
hearing loss is related to the 
Veteran's period of military service 
(November 1963 to November 1965), or to 
any incident therein, to include as due 
to noise exposure.  The Veteran's 
military occupational specialty, the 
objective medical findings in the 
service medical records, the previous 
VA audiological evaluations currently 
of record, the Veteran's history of 
inservice and post service noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  Prior to forming 
an opinion, the examiner must be 
mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of 
current hearing loss began as a result 
of inservice noise exposure, including 
consideration of any upward shift in 
tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385.  
A complete rationale for all opinions 
must be provided.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must 
be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


